DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are presented for examination.
Claims 1-6, 8, and 10 are rejected.
Claims 7, 9 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a UWB tag for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of UWB anchors for transmitting and receiving the UWB signal, wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the UWB signal received through the plurality of UWB anchors and a determination of whether the laser light has been received by the optical sensor, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor included in the plurality of UWB anchors and located at different positions, and the controller of the second mobile robot is configured to determine a first distance between the first UWB anchor and the UWB tag and a second distance between the second UWB anchor and the UWB tag, in response to the UWB signal output from the UWB tag being received through the first and (the?) second UWB anchors.

         2. The (plurality of autonomous mobile?) robots of claim 1, wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors.

          3. The (plurality of autonomous mobile?) robots of claim 1, wherein: the first mobile robot comprises one transmitting optical sensor and one UWB tag, and the second mobile robot comprises one receiving optical sensor and two UWB anchors.

         4. The (plurality of autonomous mobile?) robots of claim 1, wherein the receiving optical sensor receives only laser light transmitted in one direction toward the second mobile robot.

          5. The (plurality of autonomous mobile?) robots of claim 1, wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot.

          6. The (plurality of autonomous mobile?) robots of claim 1, wherein: the controller of the second mobile robot is configured to control the UWB anchors to output the UWB signal, and a controller of the first mobile robot is configured to output the UWB signal through the UWB tag, in response to reception of the UWB signal from one of the UWB anchors.

          7. The (plurality of autonomous mobile?) robots of claim 1, wherein the controller of the second mobile robot is configured to determine two intersections between a first circle and a second circle, wherein the first UWB anchor is a center of the first circle and the first distance is a radius of the first circle, and wherein the second UWB anchor is a center of the second circle and the second distance is a radius of the second circle.

          8. The (plurality of autonomous mobile?) robots of claim 1, wherein the controller of the second mobile robot is configured to determine one of two positions determined by the UWB tag and the plurality of UWB anchors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor.

          9. The (plurality of autonomous mobile?) robots of claim 8, wherein the controller of the second mobile robot is configured to determine a first position of the two determined positions that is located at a front of the second mobile robot relative to a direction of movement of the second mobile robot as the relative position of the first mobile robot, when the laser light is received through the receiving optical sensor, and to determine a second position of the two determined positions that is located at a rear of the second mobile robot as the relative position of the first mobile robot, when the laser light is not received through the receiving optical sensor.

          10. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: outputting, by the first mobile robot, laser light and an Ultra-Wideband (UWB) signal; receiving, by the second mobile robot, the UWB signal; determining, by the second mobile robot, a relative position of the first mobile robot, based on the received UWB signal and a determination of whether the laser light is received by an optical sensor on the second mobile robot; and determining, by the second mobile robot, one of two positions determined by the (a, an?) UWB tag and the (a?)  plurality of UWB anchors as the relative position of the first mobile robot, based on whether the laser light is received through the (a?)  receiving optical sensor.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of US Patent No. 11,137,773 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10 of the instant application and claims 1, 10 of the US Patent No. 11,137,773 B2 (Please see the Table below):

Claims of US Pat. No. 11,137,773 B2 (hereinafter ‘773)
Claims of pending Application 17/463,608
Reasoning
1. A plurality of autonomous mobile robots, comprising: a first mobile robot comprising one transmitting optical sensor for outputting laser light and one UWB tag for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot comprising one receiving optical sensor for receiving the laser light and two UWB anchors for transmitting and receiving the UWB signal, and wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the UWB signal received through the two UWB anchors and a determination whether the laser light has been received by the optical sensor.
10. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: outputting, by the first mobile robot, laser light and an Ultra-Wideband (UWB) signal; receiving, by the second mobile robot, the UWB signal; and determining, by the second mobile robot, a relative position of the first mobile robot, based on the received UWB signal and of whether the laser light is received by an optical sensor on the second mobile robot, wherein the first mobile robot comprises one transmitting optical sensor and one UWB tag, and the second mobile robot comprises one receiving optical sensor and two UWB anchors.
1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a UWB tag for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of UWB anchors for transmitting and receiving the UWB signal, wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the UWB signal received through the plurality of UWB anchors and a determination of whether the laser light has been received by the optical sensor, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor included in the plurality of UWB anchors and located at different positions, and the controller of the second mobile robot is configured to determine a first distance between the first UWB anchor and the UWB tag and a second distance between the second UWB anchor and the UWB tag, in response to the UWB signal output from the UWB tag being received through the first and second UWB anchors.
10. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: outputting, by the first mobile robot, laser light and an Ultra-Wideband (UWB) signal; receiving, by the second mobile robot, the UWB signal; determining, by the second mobile robot, a relative position of the first mobile robot, based on the received UWB signal and a determination of whether the laser light is received by an optical sensor on the second mobile robot; and determining, by the second mobile robot, one of two positions determined by the UWB tag and the plurality of UWB anchors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor.
Claims of ‘773 only differ from the instant application, in that the claims of ‘773 specify “and a second mobile robot comprising one receiving optical sensor for receiving the laser light and two UWB anchors for transmitting and receiving the UWB signal”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘773. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '773.


Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of US Patent No. 11,169,539 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 10 of the instant application and claim 1 of the US Patent No. 11,169,539 B2 (Please see the Table below):

Claims of US Pat. No. 11,169,539  B2 (hereinafter ‘539)
Claims of pending Application 17/463,608
Reasoning
1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a first module for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a second module for transmitting and receiving the UWB signal, wherein the second mobile robot is configured to follow the first mobile robot using the UWB signal, and the second module included in the second mobile robot comprises two antennas, wherein the two antennas comprise: a first antenna; and a second antenna located at a rear of the first antenna relative to a direction of movement of the second mobile robot, and the first antenna and the second antenna are disposed with a blocking member for blocking the UWB signal interposed between the first antenna and the second antenna.
1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a UWB tag for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of UWB anchors for transmitting and receiving the UWB signal, wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the UWB signal received through the plurality of UWB anchors and a determination of whether the laser light has been received by the optical sensor, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor included in the plurality of UWB anchors and located at different positions, and the controller of the second mobile robot is configured to determine a first distance between the first UWB anchor and the UWB tag and a second distance between the second UWB anchor and the UWB tag, in response to the UWB signal output from the UWB tag being received through the first and second UWB anchors.
2. The robots of claim 1, wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors.

3. The robots of claim 1, wherein: the first mobile robot comprises one transmitting optical sensor and one UWB tag, and the second mobile robot comprises one receiving optical sensor and two UWB anchors.

4. The robots of claim 1, wherein the receiving optical sensor receives only laser light transmitted in one direction toward the second mobile robot.
5. The robots of claim 1, wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot.
6. The robots of claim 1, wherein: the controller of the second mobile robot is configured to control the UWB anchors to output the UWB signal, and a controller of the first mobile robot is configured to output the UWB signal through the UWB tag, in response to reception of the UWB signal from one of the UWB anchors.
10. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: outputting, by the first mobile robot, laser light and an Ultra-Wideband (UWB) signal; receiving, by the second mobile robot, the UWB signal; determining, by the second mobile robot, a relative position of the first mobile robot, based on the received UWB signal and a determination of whether the laser light is received by an optical sensor on the second mobile robot; and determining, by the second mobile robot, one of two positions determined by the UWB tag and the plurality of UWB anchors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor.
Claims of ‘539 only differ from the instant application, in that the claims of ‘539 specify “and the second module included in the second mobile robot comprises two antennas, wherein the two antennas comprise: a first antenna; and a second antenna located at a rear of the first antenna relative to a direction of movement of the second mobile robot, and the first antenna and the second antenna are disposed with a blocking member for blocking the UWB signal interposed between the first antenna and the second antenna.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘539. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '539.



Claims of Pending Application No.:  17/463,608
Claims of Co-pending Application No.: 16/398,931
1. A plurality of autonomous mobile robots, comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a UWB tag for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of UWB anchors for transmitting and receiving the UWB signal, wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the UWB signal received through the plurality of UWB anchors and a determination of whether the laser light has been received by the optical sensor, wherein: the second mobile robot comprises a first UWB anchor and a second UWB anchor included in the plurality of UWB anchors and located at different positions, and the controller of the second mobile robot is configured to determine a first distance between the first UWB anchor and the UWB tag and a second distance between the second UWB anchor and the UWB tag, in response to the UWB signal output from the UWB tag being received through the first and second UWB anchors.
2. The robots of claim 1, wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors.

3. The robots of claim 1, wherein: the first mobile robot comprises one transmitting optical sensor and one UWB tag, and the second mobile robot comprises one receiving optical sensor and two UWB anchors.

4. The robots of claim 1, wherein the receiving optical sensor receives only laser light transmitted in one direction toward the second mobile robot.

5. The robots of claim 1, wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot.

6. The robots of claim 1, wherein: the controller of the second mobile robot is configured to control the UWB anchors to output the UWB signal, and a controller of the first mobile robot is configured to output the UWB signal through the UWB tag, in response to reception of the UWB signal from one of the UWB anchors.

7. The robots of claim 1, wherein the controller of the second mobile robot is configured to determine two intersections between a first circle and a second circle, wherein the first UWB anchor is a center of the first circle and the first distance is a radius of the first circle, and wherein the second UWB anchor is a center of the second circle and the second distance is a radius of the second circle.

8. The robots of claim 1, wherein the controller of the second mobile robot is configured to determine one of two positions determined by the UWB tag and the plurality of UWB anchors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor.
9. The robots of claim 8, wherein the controller of the second mobile robot is configured to determine a first position of the two determined positions that is located at a front of the second mobile robot relative to a direction of movement of the second mobile robot as the relative position of the first mobile robot, when the laser light is received through the receiving optical sensor, and to determine a second position of the two determined positions that is located at a rear of the second mobile robot as the relative position of the first mobile robot, when the laser light is not received through the receiving optical sensor.
10. A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: outputting, by the first mobile robot, laser light and an Ultra-Wideband (UWB) signal; receiving, by the second mobile robot, the UWB signal; determining, by the second mobile robot, a relative position of the first mobile robot, based on the received UWB signal and a determination of whether the laser light is received by an optical sensor on the second mobile robot; and determining, by the second mobile robot, one of two positions determined by the UWB tag and the plurality of UWB anchors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor.
1. (Currently Amended) A plurality of autonomous mobile robots, comprising: a first mobile robot including a plurality of transmitting optical sensors for outputting light, and a first module for transmitting and receiving an Ultra-Wideband (UWB) signal; and a second mobile robot including a plurality of receiving optical sensors for receiving light, and a second module for transmitting and receiving the UWB signal, the second mobile robot comprising a control unit configured to: determine an angle at which the first mobile robot is located with respect to a front of the second mobile robot by using the light, determine a distance from the second mobile robot to the first mobile robot by using the UWB signal, determine a relative position of the first mobile robot based on the angle and the distance, determine a direction that the front of the first mobile robot faces with respect to the front of the second mobile robot without moving the first mobile robot, based on a type of one of the receiving optical sensors, which has received light, and an attribute of the light received by the one of the receiving optical sensors and transmitted by one of the plurality of transmitting optical sensors of the first mobile robot, and predict a direction in which the front of the first mobile robot will move based on the direction that the front of the first mobile robot faces, faces. determine a direction that the second mobile robot faces with respect to the front of the first mobile robot, based on a type of a receiving optical sensor which has received laser light among the plurality of receiving optical sensors and an attribute of the laser light received through the receiving optical sensor, and determine a direction in which the second mobile robot should rotate to follow up the first mobile robot, based on the direction in which the second mobile robot faces.
19. (Currently Amended) A method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot, the method comprising: determining, by the second mobile robot, an angle at which the first mobile robot is located with respect to a front of the second mobile robot using light output from the first mobile robot; determining, by the second mobile robot, a distance from the second mobile robot to the first mobile robot using an Ultra-Wideband (UWB) signal; determining, by the second mobile robot, a relative position of the first mobile robot based on the angle at which the first mobile robot is located with respect to the front of the second mobile robot and the distance from the second mobile robot to the first mobile robot; determining, by the second robot, a direction that the front of the first mobile robot faces with respect to the front of the second mobile robot without moving the first mobile robot, based on a type of a receiving optical sensor among a plurality of receiving optical sensors disposed on the second mobile that is receiving the light output from the first mobile robot by one of a plurality of transmitting optical sensors of the first mobile robot and an attribute of the light; and predicting a direction in which the front of the first mobile robot will move based on the direction that the first mobile robot faces; faces. determining a direction that the second mobile robot faces with respect to the front of the first mobile robot, based on a type of a receiving optical sensor which has received laser light among the plurality of receiving optical sensors and an attribute of the laser light received through the receiving optical sensor; and determining a direction in which the second mobile robot should rotate to follow up the first mobile robot, based on the direction in which the second mobile robot faces.


Taking an example, Claims 1-10 of the pending Application No. 17/463,608 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/398,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-10 of the pending Appl. No. 17/463,608 and the subject matter of claim 1 of co-pending Appl. No. 16/398,931 disclose a similar scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al. (US Pub. No.: 20140203197 A1: hereinafter “JEON”) in view of ZHAO et al. (US Pub. No.: 2018/0329433 A1: hereinafter “ZHAO”).

          Consider claim 1:
                   JEON teaches a plurality of autonomous mobile robots (See JEON, e.g., Fig. 1 robots 110 and 130), comprising: a first mobile robot including a transmitting optical sensor for outputting laser light and a sensor for transmitting and receiving a signal (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]); and a second mobile robot including a receiving optical sensor for receiving the laser light and a plurality of sensors for transmitting and receiving the signal (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]), wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the signal received through the plurality of sensors and a determination of whether the laser light has been received by the optical sensor (See JEON, e.g., pose information of the counterpart apparatus may be acquired based on the unique identification of a light emitting part equipped in the counterpart apparatus in the acquiring positional information of Fig. 3, ¶ [0034], ¶[0087]), wherein: the second mobile robot comprises a first sensor and a second sensor included in the plurality of sensors and located at different positions (See JEON, e.g., The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210. Here, the light receiving part 260 may include a filter which can separate received photo signals into photo signals including identification information and photo signals not including identification information, and may provide electric signals corresponding to only the photo signals including identification information to the signal processing part 210. Fig. 3, ¶[0034], ¶ [0078], ¶[0087]).
                    JEON further teaches and the controller of the second mobile robot is configured to determine a first distance between the first sensor and the sensor and a second distance between the second sensor and the sensor, in response to the signal output from the sensor being received through the first and second sensor (See JEON, e.g., pose information of the counterpart apparatus may be acquired based on the unique identification of a light emitting part equipped in the counterpart apparatus in the acquiring positional information of Fig. 3, ¶ [0034], ¶[0087]). However, JEON does not explicitly teach an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors.
                     In an analogous field of endeavor, ZHAO teaches an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors (See ZHAO, e.g., the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4)…the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement. of ¶[0046], ¶[0053]).
                   Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of ZHAO to the system of JEON since doing so would enhance the system by providing additional range measurement.

          Consider claim 2:
                   The combination of JEON teaches everything claimed as implemented in the rejection of claim 1. In addition, JEON teaches wherein the transmitting optical sensor and the receiving optical sensor are infrared sensors (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]).

          Consider claim 3:
                   The combination of JEON teaches everything claimed as implemented in the rejection of claim 1. In addition, JEON teaches wherein: the first mobile robot comprises one transmitting optical sensor and one sensor, and the second mobile robot comprises one receiving optical sensor and two sensors (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]).                
ZHAO teaches an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors (See ZHAO, e.g., the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4)…the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement. of ¶[0046], ¶[0053]).
                   Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of ZHAO to the system of JEON would enhance the system by providing additional range measurement, thereby achieving seamless, robust, an enhanced sensor network.

          Consider claim 4:
                   The combination of JEON teaches everything claimed as implemented in the rejection of claim 1. In addition, JEON teaches wherein the receiving optical sensor receives only laser light transmitted in one direction toward the second mobile robot (See JEON, e.g., Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. of Fig. 3, ¶[0034], ¶ [0053], ¶ [0071], ¶ [0078], ¶[0087], ¶ [0113]).

          Consider claim 5:
                   The combination of JEON teaches everything claimed as implemented in the rejection of claim 1. In addition, JEON teaches wherein the receiving optical sensor is arranged to receive only laser light transmitted from a front of the second mobile robot relative to a direction of movement of the second mobile robot (See JEON, e.g., Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. of Fig. 3, ¶[0034], ¶ [0053], ¶ [0071], ¶ [0078], ¶[0087], ¶ [0113]).

          Consider claim 6:
                   The combination of JEON teaches everything claimed as implemented in the rejection of claim 1. In addition, JEON teaches wherein: the controller of the second mobile robot is configured to control the sensors to output the signal (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]), and a controller of the first mobile robot is configured to output the signal through the sensor, in response to reception of the signal from one of the sensors (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]). ZHAO teaches an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors (See ZHAO, e.g., the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4)…the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement. of ¶[0046], ¶[0053]).
                   Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of ZHAO to the system of JEON would enhance the system by providing additional range measurement, thereby achieving seamless, robust, an enhanced sensor network.

          Consider claim 8:
                   The combination of JEON teaches everything claimed as implemented in the rejection of claim 1. In addition, JEON teaches wherein the controller of the second mobile robot is configured to determine one of two positions determined by the sensor (See JEON, e.g., Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement…of Fig. 3, ¶[0034], ¶ [0053], ¶ [0071], ¶ [0078], ¶[0087], ¶ [0113]) and the plurality of sensors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor (See JEON, e.g., Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle Φ from a specific direction of the second robot (for example, forward direction 130 a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle θ in reference of a line connecting a center of the robot 110 and a center of the robot 130. of Fig. 3, ¶[0034], ¶ [0053], ¶ [0071], ¶ [0078], ¶[0087], ¶ [0113]). ZHAO teaches an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors (See ZHAO, e.g., the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4)…the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement. of ¶[0046], ¶[0053]). Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of ZHAO to the system of JEON would enhance the system by providing additional range measurement, thereby achieving seamless, robust, an enhanced sensor network.

         Consider claim 10:
                   JEON teaches a method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot (See JEON, e.g., Fig. 1 robots 110 and 130), the method comprising: outputting, by the first mobile robot, laser light and a signal (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]); receiving, by the second mobile robot, the signal (See JEON, e.g., Each of the robot 300 a and 300 b may have a plurality of light emitting parts 350 a and 350 b, and a plurality of light receiving parts 360 a and 360 b of Fig. 3,¶ [0087]); determining, by the second mobile robot, a relative position of the first mobile robot, based on the received signal and a determination of whether the laser light is received by an optical sensor on the second mobile robot (See JEON, e.g., pose information of the counterpart apparatus may be acquired based on the unique identification of a light emitting part equipped in the counterpart apparatus in the acquiring positional information of Fig. 3, ¶ [0034], ¶[0087]).
                      JEON further teaches and determining, by the second mobile robot, one of two positions determined by the sensor and the plurality of sensors as the relative position of the first mobile robot, based on whether the laser light is received through the receiving optical sensor (See JEON, e.g., pose information of the counterpart apparatus may be acquired based on the unique identification of a light emitting part equipped in the counterpart apparatus in the acquiring positional information…The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210. Here, the light receiving part 260 may include a filter which can separate received photo signals into photo signals including identification information and photo signals not including identification information, and may provide electric signals corresponding to only the photo signals including identification information to the signal processing part 210. of Fig. 3, ¶[0034], ¶ [0078], ¶[0087]). However, JEON does not explicitly teach an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors.
                     In an analogous field of endeavor, ZHAO teaches an Ultra-Wideband (UWB) signal; the UWB tag, the plurality of UWB anchors (See ZHAO, e.g., the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A1-A4 (i.e., three fixed anchor nodes 320 A1-A3 and one aerial anchor node 330 A4)…the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement. of ¶[0046], ¶[0053]).
                   Therefore, from these teachings of Jeon and Zhao, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zhao to the system of Jeon since doing so would enhance the system by providing additional range measurement.

Allowable Subject Matter
Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the prior art on record does not teach or suggest, either in singularity or in combination, the claimed subject matter of claims 7, 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Bruemmer et al. (US Pub. No.: 2016/0357193 A1) teaches “A mobile positional constellation system determines a mobile device's relative position using a plurality of UWB transceivers affixed to a platform. The platform, which itself can be mobile, includes a plurality of UWB transceivers and a trilateration module. The mobile device, which can also have one or more UWB transceivers, exchanges one or more signals with the platform to determine a relative position with respect to the platform through trilateration. With an established relative position established behavior of the mobile device can be augmented. The synchronous capability of UWB signals provides a user with direct control of a mobile device in austere conditions including those in which GPS is denied.”
          Gherardi et al. (US Pat. No.: 2016/0353238 A1) teaches “Localization systems and methods for transmitting timestampable localization signals from anchors according to one or more transmission schedules. The transmission schedules may be generated and updated to achieve desired positioning performance. For example, one or more anchors may transmit localization signals at a different rate than other anchors, the anchor transmission order can be changed, and the signals can partially overlap. In addition, different transmission parameters may be used to transmit two localization signals at the same time without interference. A self-localizing apparatus is able to receive the localization signals and determine its position. The self-localizing apparatus may have a configurable receiver that can select to receive one of multiple available localization signals. The self-localizing apparatuses may have a pair of receivers able to receive two localization signals at the same time. A bridge anchor may be provided to enable a self-localizing apparatus to seamlessly transition between two localization systems.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667